DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to “Claims filed on 3/2/2021”.  Applicant’s amendments of Claims 1, 7, 13 and 11 and addition of new claims 17-20 with the same reply have been entered by the Examiner. Upon entry of amendments, Claims 1, 7-9 and 11-20 are pending wherein claims 1 and 11 are independent.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/10/2018, 4/5/2019, 10/15/2019, 1/3/2020, 8/21/2020, 9/9/2020, 1/4/21 and 4/16/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "on", "layer" are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. on, layer, between, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “used as a function word to indicate position in close proximity with”, “one thickness lying over or under another” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).
Claims 1, 7-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2013/0093089 A1 hereinafter Yang) in view of Ishizaka et al (US 2010/0248473 A1 hereinafter Ishizaka).
Regarding Claim 1, Yang discloses in Fig 2G: An interconnect on a substrate, the interconnect comprising:
a first metal layer (12/14 both made of W (tungsten) disposed in direct contact with a substrate (10) [0024, 0028, 0029];
a dielectric layer (20) disposed on the first metal layer, the dielectric layer having a via (22) therethrough and exposing a portion of the first metal layer (See Fig 1);

a barrier layer (26/28: both 26 and 28 can be formed of the same material WN) in direct contact with the protective layer (24) and not in direct contact with the via [0047]; and
a second metal layer (30) filling the via and being in direct contact with the barrier layer, wherein
a top surface of the dielectric layer (20) is exposed and aligned with a top surface of the second metal layer (30) (See Fig 5)[0021-0025, 0050].
Yang does not disclose that the barrier layer comprises Chlorine containing material.
However, Ishizaka in a similar device discloses in Fig 1J and [0049-0050] wherein a metal compound layer comprising metals comprising Ru, Co, W and dopants comprising N, Cl, F are used as cap layer (115) for protecting an interconnect layer (104). Examiner notes that Yang discloses WN (Tungsten Nitride) as one of the materials for the barrier layer (26/28) which is one of the metal compounds disclosed by Ishizaka. One of ordinary skilled in the art would find it obvious to replace WN with a metal doped with Chlorine as an art recognized equivalent since a cap layer and a barrier layer both perform the same function of protecting the interconnect layers.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yang and Ishizaka so that the barrier layer comprises Chlorine containing material as taught by Ishizaka in Yang’s device since, this provides for improved adhesion to copper, better electro migration and stress migration resistance.

Regarding Claim 7, Yang and Ishizaka disclose: The interconnect of claim 1, Yang discloses in Fig 5: wherein the barrier layer (26/28) further comprises a material selected from the group consisting of tantalum, tantalum nitride, titanium nitride, and titanium aluminide [0047].

Regarding Claim 8, Yang and Ishizaka disclose: The interconnect of claim 1, Yang discloses in Fig 5: wherein the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine [0025, 0032].
Regarding Claim 9, Yang and Ishizaka disclose: The interconnect of claim 1, Yang discloses in Fig 5: wherein the second metal layer (30) comprises copper [0053].
Regarding Claim 11, Yang discloses in Fig 5: An interconnect on a substrate, the interconnect comprising: a first metal layer (12/14) in direct contact with a substrate (10);
a dielectric layer (20) disposed on the first metal layer, the dielectric layer having a via therethrough and exposing a portion of a surface of the first metal layer (12/14);
a protective layer (24) in direct contact with the exposed portion of the first metal layer and entire inner sidewalls of the via, wherein the protective layer comprises ruthenium and is resistant to a Chlorine based precursor (abstract); 
a barrier layer (26/28) in direct contact with the protective layer; wherein
 a liner layer [0053 – seed layer] in direct contact with the barrier layer; and
a second metal layer (30) filling the via and being in direct contact with the liner layer and not in direct contact with the via (See Fig 5), wherein
a top surface of the dielectric layer (20) is exposed and aligned with a top surface of the second metal layer (30) [0024,0028,29,0036,0047,0050,0053].
Yang does not disclose that the barrier layer comprises Chlorine containing material.
However, Ishizaka in a similar device discloses in Fig 1J and [0049-0050] wherein a metal compound layer comprising metals comprising Ru, Co, W and dopants comprising N, Cl, F are used as cap layer (115) for protecting an interconnect layer (104). Examiner notes that Yang discloses WN (Tungsten Nitride) as one of the 
References Yang and Ishizaka are analogous art because they both are directed to interconnects in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yang with the specified features of Ishizaka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yang and Ishizaka so that the barrier layer comprises Chlorine containing material as taught by Ishizaka in Yang’s device since, this provides for improved adhesion to copper, better electro migration and stress migration resistance.
Regarding Claim 12, Yang and Ishizaka disclose: The interconnect of claim 11, Yang discloses in Fig 5: wherein the second metal layer (30) fills a trench or via (See Fig 5).
Regarding Claim 13, Yang and Ishizaka disclose: The interconnect of claim 11, Yang discloses in Fig 5: wherein the barrier layer (26) comprises a material selected from the group consisting of tantalum, tantalum nitride, titanium nitride, and titanium aluminide [0043].
Regarding Claim 14, Yang and Ishizaka disclose: The interconnect of claim 11, Yang discloses in Fig 5:  wherein the dielectric layer (20) comprises a material selected 
Regarding Claim 15, Yang and Ishizaka disclose: The interconnect of claim 11, Yang discloses in Fig 5: wherein the second metal layer (30) comprises copper [0053].
Regarding Claim 16, Yang and Ishizaka disclose: The interconnect of claim 11, Yang discloses in Fig 5: wherein the liner layer comprises Copper [0053].

Regarding Claim 17, Yang discloses in Fig 2G: An interconnect on a substrate, the interconnect comprising:
a first metal layer (12/14 both made of W (tungsten) disposed in direct contact with a substrate (10) [0024, 0028, 0029];
a dielectric layer (20) disposed on the first metal layer, the dielectric layer having a via (22) therethrough and exposing a portion of the first metal layer (See Fig 1);
a protective layer (24: Ruthenium) in direct contact with the exposed portion of the first metal layer and entire inner sidewalls of the via, wherein the protective layer comprises ruthenium and is resistant to a Chlorine based precursor [0036]; Examiner notes that since Yang discloses the same material for the protective layer as claimed by the Applicant, it performs in the same manner with respect to being resistant to Chlorine based precursors.
a barrier layer (26/28: both 26 and 28 can be formed of the same material WN) in direct contact with the protective layer (24) and not in direct contact with the via [0047]; and

a top surface of the dielectric layer (20) is exposed and aligned with a top surface of the second metal layer (30) (See Fig 5)[0021-0025, 0050].
Yang does not disclose that the barrier layer comprises Fluorine containing material.
However, Ishizaka in a similar device discloses in Fig 1J and [0049-0050] wherein a metal compound layer comprising metals comprising Ru, Co, W and dopants comprising N, Cl, F are used as cap layer (115) for protecting an interconnect layer (104). Examiner notes that Yang discloses WN (Tungsten Nitride) as one of the materials for the barrier layer (26/28) which is one of the metal compounds disclosed by Ishizaka. One of ordinary skilled in the art would find it obvious to replace WN with a metal doped with Fluorine as an art recognized barrier equivalent since a cap layer and a barrier layer both perform the same function of protecting the interconnect layers.
References Yang and Ishizaka are analogous art because they both are directed to interconnects in semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify device of Yang with the specified features of Ishizaka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Yang and Ishizaka so that the barrier layer comprises Fluorine containing material as taught by Ishizaka in Yang’s device since, this provides for improved adhesion to copper, better electro migration and stress migration resistance.

Regarding Claim 18, Yang and Ishizaka disclose: The interconnect of claim 17, Yang discloses in Fig 5: wherein the barrier layer (26/28) further comprises a material selected from the group consisting of tantalum, tantalum nitride, titanium nitride, and titanium aluminide [0047].

Regarding Claim 19, Yang and Ishizaka disclose: The interconnect of claim 17, Yang discloses in Fig 5: wherein the dielectric layer comprises a material selected from the group consisting of silicon oxide, fluorine doped silicon oxide, and carbon fluorine [0025, 0032].
Regarding Claim 20, Yang and Ishizaka disclose: The interconnect of claim 17, Yang discloses in Fig 5: wherein the second metal layer (30) comprises copper [0053].
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/2/2021, with respect to the rejection(s) of claim(s) 1, 7-9, 11-16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al (US 2013/0093089 A1) and Ishizaka (US 2010/0248473 A1) as shown above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





/NISHATH YASMEEN/
Primary Examiner, Art Unit 2811